The plaintiff brought suit to recover the value of certain Liberty Bonds deposited by her in the Citizens Bank of Windsor and alleged to have been converted by the bank. Upon the pleadings and evidence issues were submitted to the jury, who found for their verdict that the bank sold the plaintiff's bonds and deposited the proceeds in the savings department without her authority, and that the deposit was carried in its entirety without the plaintiff's drawing on it or otherwise ratifying such sale. It is admitted that the amount was $400.
It was adjudged on the verdict that the plaintiff is entitled to recover the sum of $400, with interest at 4 1/2 per cent and that she be declared a preferred claimant against the assets of the bank in the hands of the receiver to the amount of her recovery. The defendants excepted and appealed.
The principal questions in controversy were whether the deposit was general or special and whether the plaintiff was entitled to a preference in the administration of the bank's assets. In effect the jury found that the deposit was special and that the plaintiff is entitled to recover the value of the bonds. We have considered all the assignments of error and find no error. Corporation Commission v. Trust Co., 193 N.C. 696; Parkerv. Central Bank and Trust Company, ante, 230.
No error.